25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Julian M. JOHNSON, also known as Butch Johnson, Appellant.
No. 93-3093.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1994.

Before:  EDWARDS, GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to voluntarily dismiss appeal and the affidavit attached thereto, it is


2
ORDERED that the motion be granted and that this appeal be dismissed.  See D.C. Circuit Handbook of Practice and Internal Procedures 73 (1994).


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.